DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   05/17/2021. 
Claims 1-7, 10-17, and 20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 11, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new mappings for additional detail. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lovitt et al. (US PG Pub No. 2018/0366118), hereinafter Lovitt.

Regarding claims 1 and 11, Lovitt teaches
(claim 1) An electronic device comprising (each of the participants is associated with one or more devices [0017:1-5):
(claim 1) a communication module (system can implement telecommunications services through execution of instructions by a processor [0088], where network connections may be made through a communication interface, i.e. communication module [0092]);
(claim 1) at least one processor (an example computer system includes a processor [0088:1-6]);
(claim 1) at least one speaker (the participant devices are able to convey spoken conversation between participants [0016:8-11], and provide responses as synthesized speech audio to recipients through a device [0033], where an example virtual assistant interface device may include a speaker used to output the audio, i.e. at least one speaker [0072:1-6]);
 an audio mixer (a rendering module, i.e. audio mixer, is configured to render a response, such as synthesizing spoken audio to present to a participant [0039], as an audio response during a spoken conversation [0055]); and
(claim 1) a memory, wherein the at least one processor is operably connected to the communication module, the audio mixer and the memory (the system includes a memory for storing instructions, and the processor is coupled, i.e. operably connected, by a bus to the memory and the communication interface, i.e. communication module [0088], [0092], and implements portions of the processing environment, such as the rendering module, i.e. audio mixer, for rendering an audio response [0055,][0088]), and is configured to:
(claim 11) A method for operating in an electronic device (a method for integrating a virtual assistant into a spoken conversation session [0045:1-3]), the method comprising:

connect a voice call with another electronic device through the communication module (a spoken conversation, i.e. voice call, between participants each using an associated device, i.e. another electronic device, is conveyed by use of a telecommunication service, i.e. connect [0016:1-15],[0017:1-5], implemented by the system, where communication to a network is through a communication interface, i.e. through the communication module [0088],[0092]);
while the electronic device and the other electronic device are on the voice call, in response to receiving a voice command for an artificial intelligence service, identify an output mode, based on at least one of information related with the artificial intelligence service or mutual relation information with the other electronic device (an utterance is received as part of a mixed audio stream for the participants of the session, i.e. voice call [0053], using their associated devices, i.e. the electronic device and the other electronic device [0017:1-5], where the utterance may trigger and include a command, i.e. receiving a voice command, for a virtual assistant, i.e. an artificial intelligence service [0054:1-6], and the virtual assistant identifies the recipients who will receive the response, i.e. identify an output mode, and where a rendering policy may be used, such as personal or private information can only be directed to the requester, i.e. information related with the artificial intelligence service [0056], or based on the position of a participant in a company, where each participant has an associated device, i.e. mutual relation information with the other electronic device [0017:1-5],[0062:1-11]);
obtain a response signal corresponding to the voice command using an artificial intelligence agent activated by a user input (in response to an utterance, i.e. user input, that may trigger, i.e. activated, and include a command, i.e. voice command, for a virtual assistant, i.e. an artificial intelligence agent [0054:1-6], the virtual assistant generates a response for the utterance that may be rendered as synthesized speech, i.e. obtain a response signal [0055]);
in response to the output mode being a public mode (a rendering policy may specify that a response including non-personal and non-private information can be provided to all participants, i.e. output mode being public mode [0056]), control the audio mixer to generate a first audio signal by mixing at least part of the response signal corresponding to the voice command and a user's voice signal received through at least one microphone (the response as synthesized speech audio, i.e. response signal corresponding to the voice command, may be presented, i.e. generate a first audio signal by mixing, during a spoken conversation, i.e. user’s voice signal [0055], where a microphone of a device is used to capture utterances of participants, i.e. received through at least one microphone [0072:1-4]), and control2DOCKET No. SAMS06-18283APPLICATION No. 16/213,501 PATENTthe communication module to transmit the first audio signal to the other electronic device through the connection for the voice call (the spoken conversation along with the synthesized speech audio response, i.e. first audio signal [0055], are provided to all the participants using their associated devices, i.e. transmit…to the other electronic device, during the spoken conversation facilitated by telecommunication service, i.e. control the communication module to transmit… through the connection for the voice call [0016:1-11],[0017:1-5],[0055]); and
 in response to the output mode being a non-public mode (a rendering policy may specify that a response including personal or private information can be provided only to the requester, i.e. output mode being a non-public mode [0056]), restrict the audio mixer from mixing the response signal corresponding to the voice command and the user's voice signal received through the at least one microphone (the response as synthesized speech audio, i.e. response signal corresponding to the voice command, may not be presented to participants other than the requester, i.e. restrict the audio mixer from mixing the response signal corresponding to the voice command, during a spoken conversation, i.e. user’s voice signal [0055-57:9], where a microphone of a device is used to capture utterances of participants, i.e. received through at least one microphone [0072:1-4]), control the communication module to transmit at least part of the user's voice signal in which the mixing of the response signal is restricted to the other electronic device through the connection for the voice call (the first participant utterance of the command to the virtual assistant is heard by the other participants, i.e. transmit at least part of the user’s voice signal [0057:1-6],[0060:4-23], where the participants are using their associated devices, i.e. other electronic device through the connection for the voice call [0017:1-5], and the other participants only hear silence from the first participant while the response is presented to the first participant, i.e. mixing of the response signal is restricted to the other electronic device [0057:7-9]), and control the at least one speaker to output a second audio signal generated by mixing the response signal corresponding to the voice command and a user's voice signal of the other electronic device received through the connection for the voice call (the virtual assistant presents the response to the first participant, i.e. response signal corresponding to the voice command, and may buffer audio containing utterances by the second participant, i.e. user’s voice signal of the other electronic device received through the connection for the voice call, to play after the response has been presented, i.e. output a second audio signal generated by mixing [0057]), 
wherein the second audio signal is different from the first audio signal (when a response is only presented to a requester, the response is presented, and then buffered audio from the additional participants, i.e. second audio signal [0057], while a response presented to all participants is presented during a spoken conversation among all the participants, i.e. different from the first audio signal [0055]).


identify the output mode, based on at least one of personal information comprised in the information related with the artificial intelligence service, whether the response signal corresponding to the voice command exists, or whether the response signal corresponding to the voice command does not exist (the rendering policy directs certain types of information to all participants or only the requester, i.e. identify the output mode, based on whether or not the response information, i.e. information related with the artificial intelligence service, is personal or private, i.e. personal information comprised in the information [0056]).  

Regarding claims 3 and 13, Lovitt teaches claims 2 and 12, and further teaches
the information related with the artificial intelligence service comprises at least one of the voice command for the artificial intelligence service or the response signal corresponding to the voice command (the rendering policy directs certain types of information to all participants or only the requester, i.e. identify the output mode, based on whether or not the response information, i.e. information related with the artificial intelligence service… response signal corresponding to the voice command, is personal or private, [0056], or if the command phrase, i.e. information related with the artificial intelligence service…voice command for the artificial intelligence service, has specific wording that identifies which participant(s) should receive the response, such as “tell me the time” versus “tell us the time” [0057:1-6],[0058:1-7]).  


identify the output mode, based on an intimacy level with a user of the other electronic device (the rendering policy may define who is allowed to hear responses, i.e. identify the output mode, based on a participant’s level of authority in a company, such as executives, other employees, and people outside the company, i.e. intimacy level [0062], where each participant has an associated device, i.e. user of the other electronic device, [0017:1-5]).  

Regarding claims 5 and 15, Lovitt teaches claims 4 and 14, and further teaches
the intimacy level with the user of the other electronic device is set based on at least one of:
whether a phone number of the other electronic device is stored in the memory, whether a favorite of the phone number of the other electronic device is set, a phone call recursion, a message transmission or reception recursion, a phone call time point, a message transmission or reception time point, a phone call time, 
or relation setting information with the user of the other electronic device (the rendering policy may define who is allowed to hear responses based on a participant’s level of authority in a company, i.e. intimacy level…is set, such as executives, other employees, and people outside the company, i.e. relation setting information [0062], where each participant, i.e. user, has an associated device, i.e. other electronic device, and the participant is identified based on the identifiers assigned to the device and participant [0017:1-5],[0023]).  

in response to an output mode corresponding to the information related with the artificial intelligence service and an output mode corresponding to the mutual relation information with the other electronic device being different from each other, (claim 16) identifying a service policy of the electronic device (some rendering policies may be identified as “default policies”, such as spouse-related information not being presented to other participants in a word-related session, i.e. output mode corresponding to the mutual relation information with the other electronic device, that may be overridden by another rendering policy, such as the command “tell us my husband’s schedule for today” using the word “us” to indicate the response should be given to other participants, as well, i.e. information related with the artificial intelligence service…being different, where the override may be from a device-level rendering policy, i.e. identifying a service policy of the electronic device [0043]); and
select any one of the output mode corresponding to the information related with the artificial intelligence service and the output mode4DOCKET No. SAMS06-18283 APPLICATION No. 16/213,501PATENTcorresponding to the mutual relation information with the other electronic device, as the output mode of the electronic device, based on a service policy of the electronic device (according to a rendering policy in some examples, a requester may be asked for confirmation, i.e. select any one of the output mode…as the output mode of the electronic device, before providing a response to other participants when a default policy, such as spouse-information, i.e. mutual relation information, is overridden, such as by word choice in the command, i.e. information related with the artificial intelligence .  

Regarding claims 7 and 17, Lovitt teaches claims 6 and 16, and further teaches
the service policy is identified based on at least one of a type of the voice command (the rendering policy, i.e. service policy, may identify who will receive the information based on word choice in the command, such as “tell me” restricting the response to only the requester and “tell us” providing the response to all participants, i.e. a type of the voice command [0056],[0057:1-6],[0058:1-7]), the mutual relation information with the other electronic device (the rendering policy, i.e. service policy, may identify who will receive the information based on the participant’s level of authority in a company, such as executives, other employees, and people outside the company, i.e. mutual relation information [0062], where each participant has an associated device, i.e. other electronic device [0017:1-5],[0023]), or a use history of the electronic device.  

Regarding claim 10, Lovitt teaches claim 1, and further teaches
transmit the response signal corresponding to the voice command to an external output device operatively coupled with the electronic device (the virtual assistant provides a synthesized speech audio response, i.e. transmit the response signal corresponding to the voice command, to the first participant [0057:1-6], where the response is rendered using the first participant’s associated device, i.e. electronic ; and
output, through at least one sound output device of the electronic device, an audio signal that is received from the other electronic device through the communication module (the virtual assistant may buffer audio containing utterances by the second participant, i.e. audio signal that is received from the other electronic device, to play for the first participant using their associated device, such as through a speaker, i.e. output, through at least one sound output device of the electronic device [0055],[0072:1-6], where the participants are speaking using a telecommunication service, i.e. through the communication module [0016:6-11]).  

Regarding claim 20, Lovitt teaches claim 11, and further teaches
in response to the output mode being a non-public mode, transmitting at least part of an audio signal that is received through at least one microphone of the electronic device, to the other electronic device (the utterance of the first participant, i.e. audio signal, may be received by the microphone included in the associated device, i.e. received through at least one microphone of the electronic device [0050], containing a command may be partially or fully provided to the other participants while the virtual assistant processes the command, i.e. transmitting at least part of an audio signal…to the other electronic device [0057:1-6],[0060:1-23], which allows the other participants to know that the first participant is interacting with the virtual assistant, despite a rendering policy preventing presentation of additional audio .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659